 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10    BOBBY COLSTON,                              Case No. 5:18-CV-06764-SVK
11                                                ORDER [proposed[ TO EXTEND
                     Plaintiff,                   DATE FOR FILING DISMISSAL
12       v.
13
      AHMAD K. YASIN, in individual and
14    representative capacity as trustee of
      the A and M Yasin Family Trust;
15    MAJEDA YASIN, in individual and
16    representative capacity as trustee of
      the A and M Yasin Family Trust; GK
17    ALL, INC., a California Corporation;
18    and Does 1-10,
19                Defendants.
20
21            Having read the stipulation of the parties, and for good cause shown,
22   the Court hereby GRANTS the request. The deadline to file a Stipulation for
23   Dismissal shall be extended up to and including to January 12, 2020.
24   IT IS SO ORDERED.
25
26   Dated: December 27, 2019          _____________________________________
27                                     HONORABLE SUSAN VAN KEULEN
                                       United States Magistrate Judge
28



                                              1

     Order                                                               5:18-CV-06764-SVK
